UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7567



GLENN FORD,

                                            Petitioner - Appellant,

          versus


WILLIE SCOTT, Warden; UNITED STATES PAROLE
COMMISSION,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-792-5-H)


Submitted:    February 23, 2005            Decided:   March 22, 2005


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Ford, Appellant Pro Se. Frank DeArmon Whitney, United States
Attorney, Rudolf A. Renfer, Jr., Assistant United States Attorney,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Glenn Ford seeks to appeal the district court’s order

dismissing his habeas petition under 28 U.S.C. § 2241 (2000)

challenging the United States Parole Commission’s determination in

his case.     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(A) (2000).

A certificate of appealability will not issue for claims addressed

by a district court absent “a substantial showing of the denial of

a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).           A

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).        We have independently

reviewed the record and conclude that Ford has not made the

requisite   showing.     Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED


                                - 2 -